 
 
DEBT EXCHANGE AGREEMENT
 
 
THIS DEBT EXCHANGE AGREEMENT (this “Agreement”) made as of the date set forth on
the signature page hereto (the “Agreement Date”) between TRACK GROUP, INC., a
Delaware corporation (the “Company”), and the CONRENT INVEST S.A., a public
limited liability company (société anonyme), incorporated under the laws of the
Grand Duchy of Luxembourg (“Luxembourg”), having its registered office at 2-4,
avenue Marie-Thérèse, L-2132 Luxembourg, Grand Duchy of Luxembourg and
registered with the Luxembourg trade and companies register (registre de
commerce et des sociétés, Luxembourg) under number B170360, being subject as an
unregulated undertaking to the Luxembourg act dated 22 March 2004 on
securitization, as amended (the “Securitisation Act 2004”) and acting in respect
of its compartment “Safety 2” (the “Lender”).
 
RECITALS
 
WHEREAS, a facility agreement dated 30 December 2013 (the “Original Debt
Agreement”), Tetra House Pte. Ltd (the “Original Lender”) made a term loan
available to the Company for an aggregate amount of $25,000,000;
 
WHEREAS, by a transfer certificate dated 10 January 2014, the Original Lender
transferred by novation all of its rights and obligations under the Original
Debt Agreement to the Lender;
 
WHEREAS, by letter dated 10 June 2015, the Company requested that the Lender
increase the amount of the loan initially granted from $25,000,000 to
$30,400,000 and extend its maturity through 31 July 2018;
 
WHEREAS, the Company and the Lender entered into an Amended and Restated
Facility Agreement dated 30 June 2015, and the Lender increased the loan to
$30,400,000 (the “Facility Agreement”);
 
WHEREAS, the current outstanding principal amount of the indebtedness under the
Facility Agreement is $30,400,000;
 
WHEREAS, the Lender has issued debt securities under compartment Safety 2 (the
“Notes”) to investors (the “Noteholders” or the “Noteholders”) to finance the
loans provided under the Facility Agreement;
 
WHEREAS, the Company has requested that the Lender exchange, at the Closing Date
(as defined in this Agreement), the entire unpaid principal amount of the
Facility Agreement and all accrued and unpaid interest on the Facility
Agreement, in the total amount of $34,716,800.00 (as such amount may be adjusted
pursuant to Section 1.1.2 and Section 1.1.4 below, the “Indebtedness”), for
shares of newly created non-voting Convertible Preferred Stock of the Company
(“Preferred Stock”), as described below (the “Exchange”);
 
WHEREAS, the Lender is willing to consummate the Exchange upon the terms and
subject to the conditions set forth below; and
 
WHEREAS, all references in this Agreement to “U.S.” shall mean the United States
and all references to “dollars” or “$” shall mean United States dollars.
 

 

 
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
1. TERMS AND CONDITIONS OF EXCHANGE
 
1.1 Exchange of Indebtedness.
 
1.1.1 Subject to the terms and conditions hereinafter set forth, the Lender
hereby agrees to consummate the Exchange, pursuant to which the entire
Indebtedness shall be exchanged for that number of shares of Preferred Stock
(the “Shares”) equal to the total Indebtedness divided by Thirty-Five United
States Dollars ($35.00), which amount represents the liquidation preference of
each Share of Preferred Stock (“Liquidation Preference”). Beginning 540 days
after the Closing Date, each Share shall be convertible into ten (10) shares of
Common Stock (“Conversion Shares”), which conversion ratio reflects the
Liquidation Preference per Share divided by $3.50, provided that such conversion
ratio shall be adjusted in accordance with the terms of the Certificate of
Designation for the Preferred Stock. In such connection, subject to the terms
and conditions contained herein, the Lender hereby subscribes for, and agrees to
accept from the Company, the Shares, in lieu of repayment of all amounts due
under the terms of the Facility Agreement, and the Company agrees to issue the
Shares to the Lender. Against delivery of the Shares issued in the name of the
Lender in accordance with the Settlement Instructions, the Lender shall deliver
to the Company the Satisfaction and Release, substantially in the form attached
hereto as Exhibit A.
 
1.1.2 Subject to the terms and conditions of this Agreement, the consummation of
the Exchange shall take place at a closing (the “Closing”) to be held on October
31, 2017, or such later date as agreed to by the parties in writing (the
“Closing Date”). In the event the Closing occurs after October 31, 2017, the
total Indebtedness shall be increased by an amount equal to $6,755.56 per
calendar day following October 31, 2017 up to and including the Closing Date.
 
1.1.3 The Company shall be obligated to pay to the Lender certain costs incurred
or to be incurred by the Lender in connection with the Exchange, as follows: (i)
up to €125,000 shall be paid by the Company to the Lender for legal fees and
expenses related to the Exchange as incurred by the Lender, promptly upon
receipt by the Company of an invoice specifically setting forth such legal fees
and expenses incurred by the Lender; (ii) up to €55,000 shall be paid by the
Company for any paying, settlement or proxy agents retained by the Lender in
connection with the Exchange, as incurred by the Lender, promptly upon receipt
by the Company of an invoice specifically setting forth such expenses incurred
by the Lender; provided, however, that such additional expenses shall only be
paid upon issuance to the Noteholders of the Exchange Notice, as such term is
defined in Section 1.2.3 below; and (iii) €127,000 shall be paid by the Company
to the Lender for costs and expenses related to the winding down, shut down or
termination of the Lender, promptly upon the receipt of the Noteholder Consent
(as such term is defined in Section 4.1.6 below) (the costs set forth in clauses
(i), (ii) and (iii) above, where applicable as invoiced to the Company by the
Lender, the “Transaction Costs”). The payment of Transaction Costs shall be made
in U.S. Dollars based on the Euro/U.S. Dollar exchange rate in effect at the
time of payment of such Transaction Costs, as reported by the Wall Street
Journal (New York Edition).
 
1.1.4 The Lender and the Company agree that, should the Noteholders consent to
the Exchange, the Noteholders shall bear 50% of the Transaction Costs paid by
the Company, or required to be paid by the Company to Lender under the terms of
Section 1.1.3 of this Agreement. Accordingly, the total Indebtedness for
purposes of the calculation of the number of shares of Preferred Stock to be
issued in connection with the consummation of the Exchange shall be reduced by
50% of the amount of such Transaction Costs (computed in U.S. Dollars) invoiced
by the Lender and required to be paid by the Company under the terms of Section
1.1.3 of this Agreement. Should the Noteholders not consent to the
 

 
 
Exchange, the Company shall only be responsible for those Transaction Costs
required to be paid under clause (i) and (ii) of Section 1.1.3 of this
Agreement.
 
1.2    Deliveries by the Lender. At the Closing, the Lender shall:
 
1.2.1 Date, complete and execute the Satisfaction and Release;
 
1.2.2 Deliver to the Company copies of the confirmations issued by each
Noteholder consenting to the Exchange to the Lender (the “Noteholder
Agreement”), which Noteholder Agreement shall contain the representations and
warranties set forth on Exhibit B attached hereto;
 
1.2.3 Deliver to the Company a certificate of the executive director of the
Lender certifying that the notice in substantially the form set forth as Exhibit
C attached hereto (“Exchange Notice”) has been sent to each Noteholder not
consenting to the Exchange that has been identified by the Lender (“Exchange
Certification”);
 
1.2.4 Deliver to the Company settlement instructions (“Settlement
Instructions”), which Settlement Instructions shall set forth (i) the Lender’s
election to receive the Shares in the form of book- entry notations in the
records of the Company’s transfer agent; and (ii) the election of the Lender to
direct the transfer agent to reissue all or a portion of such Shares to
Noteholders; and
 
1.2.5 Deliver the executed Satisfaction and Release, Noteholder Agreement,
Exchange Certification and Settlement Instructions (together with this
Agreement, the “Transaction Documents”) to:
 
Track Group, Inc.
1215 W. Lakeshore Drive
Romeoville, IL 60446
Attn: Peter Poli, CFO
Telephone: 877-260-2010 ext. 4016;
Email: peter.poli@trackgrp.com
 
With a copy to:
 
Disclosure Law Group, a Professional Corporation
600 West Broadway, Suite 700
San Diego, CA 92101
Telephone: 619-272-7062
Attention: Daniel W. Rumsey
Email: drumsey@disclosurelawgroup.com
 
1.3   Deliveries by the Company. At the Closing, the Company shall:
 
1.3.1
Date, complete and execute the Staisfaction and Release;
 
1.3.2
Deliver the executed Satisfaction and Release to: Conrent Invest S.A.
2-4, avenue Marie-Thérèse
L-2132 Luxembourg
Grand Duchy of Luxembourg
Telephone : +352 621179815
Attention : Bernd Schmitz
Email: bernd.schmitz@simplex.lu
 

 
 
1.3.3 Within three (3) business days following the Closing, provide for book-
entry notations in the records of the Company’s transfer agent, in either case,
according the Settlement Instructions, which Settlement Instructions shall be
delivered to the Company’s transfer agent at the Closing, together with
irrevocable instructions to the transfer agent directing the transfer agent to
issue duly authorized, validly issued, fully paid and non-assessable Shares to
the Lender or the Noteholders, as applicable.
 
1.3.4 To the extent not previously delivered, evidence of the payment to the
Lender of the Transaction Costs.
 
2. REPRESENTATIONS AND WARRANTIES OF THE LENDER
 
The Lender hereby represents and warrants to the Company as follows:
 
2.1 Investment Risk. The Lender recognizes that the investment in the Shares in
connection with the Exchange involves a high degree of risk. Such risks include,
but are not limited to, the risks associated with the business of the Company,
as more particularly set forth in the Annual Report on Form 10-K, Quarterly
Reports on Form 10-Q and other filings (“Company SEC Filings”) with the U.S.
Securities and Exchange Commission (“SEC”) which have been made available to the
Lender.
 
2.2 Regulation S. The Lender is not a “U.S. Person” as that term is defined in
Rule 902(k) of Regulation S under the Securities Act of 1933, as amended (the
“Securities Act”). The address of the Lender furnished by the Lender under 1.3.2
above is the Lender’s principal business address.
 
2.3 Investigation. The Lender has been afforded the opportunity to ask questions
of and receive answers from the Company regarding the terms and conditions of
this Agreement and about the Company; provided, however, that no investigation
performed by or on behalf of the Lender regarding the terms and conditions of
this Agreement or the Company shall limit or otherwise affect its right to rely
on the representations and warranties of the Company contained herein.
 
2.4 Professional Counsel. To the extent necessary, the Lender has obtained, to
the extent necessary, professional advice regarding the investment, tax and
legal merits and consequences of the Exchange and an investment in the Shares
and the Conversion Shares issuable upon conversion of the Shares (together with
the Shares, the “Exchange Securities”).
 
2.5 Absence of Directed Selling Efforts. During the negotiation of the Exchange
and at the time of execution of this Agreement, the Lender was located outside
the United States within the meaning of Regulation S under the Securities Act
(“Regulation S”) and did not learn of the Exchange through any “Directed Selling
Efforts” as that term is defined in Regulation S.
 
2.6 Securities Act Exemption. The Lender hereby acknowledges that the Exchange
has not been reviewed or approved by the SEC or any United States state
regulatory authority and the Exchange will be consummated pursuant to the
exemption from the registration requirements of the Securities Act under
Regulation S. The Lender understands that the Exchange Securities have not been
and will not be registered under the Securities Act or under the securities laws
of any state or political sub-division of the United States and the Lender
acknowledges and agrees that the Exchange Securities may not be sold, pledged,
assigned or otherwise transferred or disposed of other than in an “Offshore
Transaction” (as such
 
 
 

 
 
term is defined under Regulation S) to or for the account or benefit of any
person who is not a “U.S. person” (as defined in Attachment I hereto) or in a
transaction that is exempt from, or not subject to, the registration
requirements of the Securities Act. Accordingly, the Lender hereby agrees that
it will only reoffer, sell, assign, transfer, pledge, encumber or otherwise
dispose or distribute the Exchange Securities to Noteholders who have either (i)
executed a Noteholder Agreement, or (ii) to which the Exchange Notice has been
sent.
 
2.8 Transfer Restrictions. The Lender acknowledges and agrees that the Exchange
Securities shall bear the following legend:
 
“THE EXCHANGE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE OR POLITICAL
SUB-DIVISION OF THE UNITED STATES. NEITHER SUCH SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF OTHER THAN IN AN “OFFSHORE TRANSACTION” (AS
SUCH TERM IS DEFINED UNDER REGULATION S) TO OR FOR THE ACCOUNT OR BENEFIT OF ANY
PERSON WHO IS NOT A “U.S. PERSON” (AS DEFINED IN ATTACHMENT I HERETO) OR IN A
TRANSACTION THAT IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.”
 
The Lender is aware that the Company will make a notation in its appropriate
records with respect to the restrictions on the transferability of such Exchange
Securities or instruct its transfer agent regarding such restrictions on
transferability.
 
2.9 Authority, Enforceability. Subject to the receipt of the Noteholder Consent
in accordance with article 94-3 of the Luxembourg act dated 10 August 1915 on
commercial companies, as amended (the “Luxembourg Companies Act”), the Lender
represents that the Lender has full power and authority (corporate, statutory
and otherwise) to execute and deliver this Agreement and to consummate the
Exchange. Subject to the foregoing and once executed and delivered by all
parties hereto, this Agreement will constitute the legal, valid and binding
obligation of the Lender, enforceable against the Lender in accordance with its
terms, subject to laws of general application relating to bankruptcy, insolvency
and the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies, and to limitations of public
policy. If the Lender is a corporation, partnership, limited liability company,
trust, employee benefit plan, individual retirement account, Keogh Plan, or
other tax-exempt entity, it is authorized and qualified to invest in the Company
and the person signing this Agreement on behalf of such entity has been duly
authorized by such entity to do so.
 
2.10
Non-Consenting Noteholders. With respect to Noteholders not consenting to the
Exchange:
 
2.10.1 To the knowledge of the Lender, no non-consenting Noteholder is a “U.S.
Person” as that term is defined in Rule 902(k) of Regulation S under the
Securities Act, and is not acquiring the Shares for a U.S. Person.
 
2.10.2 To the knowledge of the Lender, at the time of execution of this
Agreement, no non-consenting Noteholder was located in the United States within
the meaning of Regulation S under the Securities Act and did not learn of the
Exchange through any “Directed Selling Efforts” as that term is defined in
Regulation S.
 
 

 
 
2.10.3 As of the Closing Date, the Lender shall have sent the Exchange Notice to
each non-consenting Noteholder identified by the Lender.
 
3. REPRESENTATIONS BY AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to the Lender that:
 
3.1 Enforceability. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full corporate power and authority to own and use its properties and its assets
and conduct its business as currently conducted. The Company is not in violation
of any of the provisions of its certificate of incorporation, by-laws or other
organizational or charter documents, including, but not limited to the
Certificate of Incorporation and the Bylaws (each as defined below). The Company
is duly qualified to conduct business and is in good standing as a foreign
corporation in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
result in a direct and/or indirect (i) material adverse effect on the legality,
validity or enforceability of the Exchange and/or this Agreement, (ii) material
adverse effect on the results of operations, assets, business, condition
(financial and other) or prospects of the Company, or (iii) material adverse
effect on the Company’s ability to perform on a timely basis its obligations
under this Agreement (any of (i), (ii) or (iii), a “Material Adverse Effect”).
 
3.2 Exchange Securities. The Shares are, and upon conversion of the Exchange
Securities, when issued, will be, duly authorized, validly issued, fully paid
and non-assessable, and the Lender will receive good title to such Exchange
Securities, free and clear of all pledges, security interests, liens or
encumbrances. The issuance of the Exchange Securities will not give rise to any
preemptive rights or rights of first refusal, or result in a right of any holder
of Company securities to adjust the exercise, exchange or reset price under such
securities. The Company has made available to the Lender true and correct copies
of the Company’s Certificate of Incorporation, as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s By-laws, as in effect on
the date hereof (the “By-laws”).
 
3.3 Authority. The Company has all corporate right, power and authority to enter
into, execute and deliver this Agreement and each other agreement, document,
instrument and certificate to be executed by the Company in connection with the
consummation of the transactions contemplated hereby, and to perform fully its
obligations hereunder and thereunder. All corporate action on the part of the
Company, its directors and stockholders necessary for the (a) authorization
execution, delivery and performance of this Agreement by the Company; and (b)
authorization, sale, issuance and delivery of the Shares contemplated hereby and
the performance of the Company’s obligations under this Agreement has been
taken. This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy.
 
3.4 Absence of Conflicts.
 
3.4.1 The execution and delivery by the Company of this Agreement, the issuance
and sale of the Exchange Securities and the consummation of the other
transactions contemplated hereby or thereby do not and will not (i) result in
the violation of any law, statute, rule, regulation, order, writ, injunction,
judgment or decree of any federal, state, local or foreign government, court, or
administrative or regulatory authority (“Governmental Authority”) to or by which
the Company is bound including without
 
 

 
 
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except in each case as could not
have or reasonably be expected to result in a Material Adverse Effect, (ii)
conflict with or violate any provision of the Certificate of Incorporation or
the Bylaws, or (iii) conflict with, or result in a material breach or violation
of, any of the terms or provisions of, or constitute (with or without due notice
or lapse of time or both) a default or give to others any rights of termination,
amendment, acceleration or cancellation (with or without due notice, lapse of
time or both) under any agreement, credit facility, lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which the Company is a party or by which any of them is bound or to which any
of their respective properties or assets is subject, nor result in the creation
or imposition of any Liens upon any of the properties or assets of the Company.
 
3.4.2 No approval by the holders of any securities of the Company is required to
be obtained by the Company in connection with the authorization, execution,
delivery and performance of this Agreement or in connection with the
authorization, issue and sale of the Exchange Securities or the consummation of
the Exchange except as has been previously obtained.
 
3.4.3 Other than the filing of the Certificate of Designation for the Preferred
Stock with the Secretary of State of the State of Delaware, no consent,
approval, authorization or other order of, or other action by or in respect of,
or registration, declaration or filing with, any Governmental Authority or any
other person is required to be obtained by the Company in connection with the
authorization, execution, delivery and performance of this Agreement and the
Exchange or in connection with the authorization, issuance and sale of the
Exchange Securities.
 
3.5 The Company possesses all certificates, authorizations and permits issued by
the appropriate Governmental Authority necessary to conduct their respective
businesses, except where the failure to possess such permits could not
reasonably be expected to result in a Material Adverse Effect.
 
3.6 All disclosure furnished by or on behalf of the Company to the Lender in
this Agreement regarding the Company, its business and the transactions
contemplated hereby is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.
 
4. CONDITIONS TO OBLIGATIONS OF THE LENDER
 
4.1 The Lender’s obligation to consummate the Exchange is subject to the
fulfillment of the following conditions at the Closing:
 
4.1.1 The representations and warranties made by the Company in Article 3 hereof
shall be true and correct as of date of the Closing. All covenants, agreements
and conditions contained in this Agreement to be performed by the Company on or
prior to the date hereof shall have been performed or complied with in all
material respects.
 
4.1.2 There shall not be in effect any law, rule or regulation or any legal or
other order prohibiting, enjoining or restraining the Exchange or other
transactions contemplated by this Agreement.
 
4.1.3 The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
Exchange and the consummation of the other transactions contemplated by this
Agreement.
 
 
 

 
 
4.1.4 A copy of the Certificate of Designation for the Preferred Stock, as filed
with, and certified as of a recent date by, the Secretary of State of the State
of Delaware, shall have been delivered to the Lender.
 
4.1.5 The Company shall have delivered to the Lender such other documents,
certificates or other information as the Lender or its counsel may reasonably
request.
 
4.1.6 The Lender shall have obtained the consent from the Noteholders for the
Exchange in accordance with article 94-3 of the Luxembourg Companies Act (the
“Noteholder Consent”).
 
4.1.7 The Company shall have paid to the Lender the Transaction Costs in
accordance with Section 6.6 of this Agreement.
 
4.1.8 The Parties shall have agreed on the total Indebtedness due and payable
Lender in accordance with Section 1.1 of this Agreement.
 
5. CONDITIONS TO OBLIGATIONS OF THE COMPANY
 
5.1.1 The representations and warranties made by the Lender in Article 2 hereof
shall be true and correct as of date of the Closing. All covenants, agreements
and conditions contained in this Agreement to be performed by the Lender on or
prior to the date hereof shall have been performed or complied with in all
material respects.
 
5.1.2 There shall not be in effect any law, rule or regulation or any legal or
other order prohibiting, enjoining or restraining the Exchange or other
transactions contemplated by this Agreement.
 
5.1.3 The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
Exchange and the consummation of the other transactions contemplated by this
Agreement.
 
5.1.4 In addition to the other Transaction Documents required to be delivered as
a condition to Closing, the Company shall have received from the Lender the
Noteholder Agreements duly executed by each Noteholder consenting to the
Exchange, and the Exchange Certification with respect to Noteholders not
consenting to the Exchange.
 
6. COVENANTS OF THE COMPANY
 
6.1 Registration Rights. The Company hereby agrees to register for resale under
the Securities Act all of the Conversion Shares issuable upon conversion of the
Shares issued to the Lender under this Agreement (the “Registrable Securities”),
at the same time as the Company registers shares of its Common Stock for the
account of other holders of such shares of Common Stock.
 
6.2 No Alternate Consideration. No consideration (including any modification of
any Transaction Document) shall be offered or paid to the Lender or to any other
Noteholder electing to exchange Indebtedness for Shares unless the same
consideration is also offered to all Noteholders.
 
6.3
Company Indemnity.
 
6.3.1 The Company agrees to indemnify and hold harmless the Lender, its
affiliates and their respective officers, directors, employees, agents and
controlling persons (collectively, the “Lender
 

 
 
Indemnified Parties”) from and against, any and all Loss suffered or incurred by
any Lender Indemnified Party by reason of any misrepresentation or breach of
warranty by the Company or, after any applicable notice and/or cure periods,
nonfulfillment of any covenant or agreement to be performed or complied with by
the Company under this Agreement; and will promptly reimburse the Lender
Indemnified Parties for all expenses (including reasonable fees and expenses of
legal counsel) as incurred in connection with the investigation of, preparation
for or defense of any pending or threatened claim related to or arising in any
manner out of any of the foregoing, or any action or proceeding arising
therefrom (collectively, “Proceedings”).
 
6.3.2 If for any reason (other than a final non-appealable judgment finding any
Lender Indemnified Party liable for losses, claims, damages, liabilities or
expenses for its gross negligence or willful misconduct) the foregoing indemnity
is unavailable to an Lender Indemnified Party or insufficient to hold a Lender
Indemnified Party harmless, then the Company shall contribute to the amount paid
or payable by a Lender Indemnified Party as a result of such loss, claim,
damage, liability or expense in such proportion as is appropriate to reflect not
only the relative benefits received by the Company on the one hand and the
advisor on the other, but also the relative fault by the Company and the Lender
Indemnified Party, as well as any relevant equitable considerations.
 
6.4 Absence of Non-Public Information. The Company covenants and agrees that
neither it, nor any other person acting on its behalf, will provide the Lender
or its agents or counsel with any information that the Company believes
constitutes material non-public information without first so identifying such
information.
 
6.5 Removal of Restrictive Legend. The Company covenants to cause the removal of
any restrictive legend with respect to the transfer of the Exchange Securities
from any relevant certificate or to instruct the Company’s transfer agent as to
the removal of any restructions on transfer, in the case of non- certificated
Exchange Securities, and the Company shall issue or cause the issuance of a
certificate representing such Exchange Securities without such legend or the
issuance of non-certificated Exchange Securities without such restrictions to
the holder thereof if (i) such securities are registered under the Securities
Act, (ii) if such securities are sold pursuant to Rule 144 under the Securities
Act, (iii) if such securities are eligible for transfer under Rule 144 under the
Securities Act, or (iv) upon the expiration of six months after the date of the
Exchange. The Company covenants to refuse to effect the transfer of Exchange
Securities not made in compliance with the provisions of Regulation S.
 
6.6 Transaction Costs. The Company covenants and agrees that, as a condition of
the Lender’s willingness to enter into the Exchange, the Company shall pay the
Transaction Costs, as more particularly set forth in Section 1.1.3 of this
Agreement.
 
7. COVENANTS OF THE LENDER
 
7.1 Noteholder Consents. The Lender shall use its reasonable best efforts to
obtain the Noteholder Consent; provided, however, that such reasonable best
efforts shall not require the Lender to recommend the Exchange to the
Noteholders or to amend the terms of, or modify, any Transaction Document.
 
7.2 Absence of Alternative Consideration. No consideration (including any
modification of any Transaction Document) shall be offered or paid to to any
Noteholder electing to exchange Indebtedness for Shares unless the same
consideration is also offered to all Noteholders.
 
7.3      Hedging Transactions. The Lender shall not engage in any hedging
transaction with respect to the Exchange Securities before the distribution
compliance period expires unless in compliance with the Securities Act.
 
 

 
 
7.4      Lender Indemnity.
 
7.4.1 The Lender agrees to indemnify and hold harmless the Company, its
affiliates and their respective officers, directors, employees, agents and
controlling persons (collectively, the “Company Indemnified Parties”) from and
against, any and all Loss suffered or incurred by any Company Indemnified Party
by reason of any misrepresentation or breach of warranty by the Lender or, after
any applicable notice and/or cure periods, nonfulfillment of any covenant or
agreement to be performed or complied with by the Lender under this Agreement;
and will promptly reimburse the Company Indemnified Parties for all expenses
(including reasonable fees and expenses of legal counsel) as incurred in
connection with any Proceedings.
 
7.4.2 If for any reason (other than a final non-appealable judgment finding any
Indemnified Party liable for losses, claims, damages, liabilities or expenses
for its gross negligence or willful misconduct) the foregoing indemnity is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless, then the Company shall contribute to the amount paid or payable by an
Indemnified Party as a result of such loss, claim, damage, liability or expense
in such proportion as is appropriate to reflect not only the relative benefits
received by the Company on the one hand and the Advisor on the other, but also
the relative fault by the Company and the Indemnified Party, as well as any
relevant equitable considerations.
 
8. MISCELLANEOUS
 
8.1 Except as otherwise provided herein, this Agreement shall not be changed,
modified or amended except by a writing signed by the parties, and this
Agreement may not be discharged except by performance in accordance with its
terms or by a writing signed by the party to be charged. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.
 
8.2 This Agreement shall be binding upon and inure to the benefit of the parties
hereto and to their respective heirs, legal representatives, successors and
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Lender. The Lender may assign
any or all of its rights under this Agreement to any person to whom the Lender
assigns or transfers any Shares, provided that such transferee agrees in writing
to be bound, with respect to the transferred Shares, by the provisions of this
Agreement.
 
8.3 This Agreement, together with the exhibits and schedules thereto, contain
the entire understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules.
 
8.4 All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Delaware, United States,
without regard to the principles of conflicts of law thereof. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other this
Agreement (whether brought against a party hereto or
 
 
 

 
 
its respective affiliates, directors, officers, shareholders, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in Cook County, Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Cook County, Illinois
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of this Agreement), and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or is an inconvenient venue for such proceeding.
 
8.5 The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.
 
8.6 It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.
 
8.7 The Lender and Company agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.
 
8.8 This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
8.9 Nothing in this Agreement shall create or be deemed to create any rights in
any person or entity not a party to this Agreement.
 
8.10 In addition to being entitled to exercise all rights provided herein or
granted by law, including recovery of damages, the Lender and the Company will
be entitled to specific performance under this Agreement. The parties agree that
monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and
hereby agrees to waive in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.
 
8.11 If any provision of this Agreement is invalid or unenforceable under any
applicable statute or rule of law, then such provision will be deemed modified
in order to conform with such statute or rule of law. Any provision hereof that
may prove invalid or unenforceable under any law will not affect the validity or
enforceability of any other provision hereof.
 
8.12 The Company acknowledges and accepts that the Lender (i) is subject to the
Securitisation Act 2004 and (ii) has created the compartment Safety 2 in respect
of the Notes to which all assets, rights, claims and agreements relating to the
Notes have been and will be allocated. The Company also
 
 
 

 
 
acknowledges and accepts that is has only recourse to the assets of the
compartment Safety 2 and not to the assets allocated to any other compartments
created by the Lender or any other assets of the Lender. The Company further
acknowledges and accepts that once all the assets allocated to the compartment
Safety 2 have been realised, it is not entitled to take any further steps
against the Lender to recover any further sums due and the right to receive any
such sum shall be extinguished. The Company accepts not to attach or otherwise
seize the assets of the Lender allocated to the compartment Safety 2 or to other
compartments of the Lender or other assets of the Lender. In particular, the
Company shall not be entitled to petition or take any other step for the
winding-up, the liquidation or the bankruptcy of the Lender or any similar
insolvency related proceedings. In the case of discrepancy between this Clause
8.12 and any other provision of this Agreement, this Clause 8.12 shall prevail.
 
 
*****************************
 
Signature page follows
 
 
 

 
 
IN WITNESS WHEREOF, the Lender and the Company have caused this Debt Conversion
Agreement to be duly executed as of the date first written above.
 
 
COMPANY:
 
TRACK GROUP, INC.
 
By: ______________________
 
 
Name: Peter K. Poli
 
Title: Chief Financial Officer
 
 
LENDER:
 
CONRENT INVEST, S.A. ACTING IN RESPECT OF ITS COMPARTMENT SAFETY 2
 
By: ____________________
 
Name: H.B. Schmitz Title: Sole Director
 
 

 
 
EXHIBIT A
 
SATISFACTION AND RELEASE

 
The SATISFACTION AND RELEASE ("Agreement") is made and entered into this _______
day of October 2017, between Track Group, Inc., a Delaware corporation (the
“Company”), and the Conrent Invest S.A., a public limited liability company
(société anonyme), incorporated under the laws of the Grand Duchy of Luxembourg
(“Luxembourg”), having its registered office at 2-4, avenue Marie-Thérèse,
L-2132 Luxembourg, Grand Duchy of Luxembourg and registered with the Luxembourg
trade and companies register (registre de commerce et des sociétés, Luxembourg)
under number B170360, being subject as an unregulated undertaking to the
Luxembourg act dated 22 March 2004 on securitization, as amended (the
“Securitisation Act 2004”) and acting in respect of its compartment “Safety 2”
(the “Lender”).
 
RECITALS
 
WHEREAS, Lender and the Company are parties to a Debt Exchange Agreement, dated
as of [l] (“Exchange Agreement”), pursuant to which the Lender has agreed to
exchange the entire unpaid principal amount of, and all accrued and unpaid
interest due under, the Amended and Restated Facility Agreement, dated June 30,
2015 (the “Facility Agreement” and such amounts, the “Outstanding Facility
Debt”), for Shares, as more particularly set forth in the Exchange Agreement;
 
WHEREAS, the Lender desires to accept the Shares in full and complete
satisfaction of the Outstanding Facility Debt, and to fully release and
discharge the Company for all matters and liabilities, including from any and
all further liability for repayment of the Outstanding Facility Debt under the
terms of the Facility Agreement;
 
WHEREAS, the Exchange Agreement provides that, at the Closing, the Lender
execute and deliver this Agreement to the Company;
 
WHEREAS, this Agreement is the Satisfaction and Release that is referred to in,
and is attached as Exhibit A to, the Exchange Agreement; and
 
WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
ascribed to such terms set forth in the Exchange Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
AGREEMENT
 
1. Confirmation of Outstanding Facility Debt. The principal amount of the
Outstanding Facility Debt, including accrued and unpaid interest under the
Facility Agreement as of [Closing Date], is
$[amount calculated in accordance with interest provision in Exchange
Agreement]. The amount of the Indebtedness, as adjusted in accordance with the
terms of the Exchange Agreement, is $[l].
 
2. Delivery of Preferred Stock in Satisfaction of Outstanding Facility Debt.
Subject to the terms and conditions set forth in the Exchange Agreement, the
Company agrees to deliver [l] Shares, as calculated in accordance with the terms
of the Exchange Agreement (the “Settlement Shares”) in accordance with the
Settlement Instructions delivered by the Lender to the Company on the Closing
Date.
 
3. Satisfaction of Outstanding Facility Debt. Upon delivery of the Settlement
Shares by the Company in accordance with the Settlement Instructions, (a) the
Lender hereby agrees that the Outstanding Facility Debt will have been fully and
completely satisfied; and (b) the Lender hereby compromises, settles, resolves,
discharges, and releases the Company, and its successors and assigns, from the
payment of any and all amounts due and payable to the Lender or accrued on or
prior to the Effective Date, in each case under the Facility Agreement.
 
 
 

 
 
4. Lender Release. Effective upon delivery of the Settlement Shares by the
Company in accordance with the Settlement Instructions, the Lender, for itself
and for any and all of its past or present shareholders, members, predecessors,
successors, parents and subsidiaries, partners, officers, directors, managers,
employees, agents, servants, attorneys, assigns, transferees, beneficiaries,
subrogees, insurers, underwriters, and any others claiming by, through, under,
or in concert with it, and each of them (collectively, the “Lender Releasors”),
does hereby release and forever discharge the Company, and to the extent they
are acting by, through, under, or in concert with the Company, each of the
Company’s past or present shareholders, members, predecessors, successors,
parents and subsidiaries, partners, officers, directors, managers, employees,
agents, servants, attorneys, assigns, transferees, beneficiaries, subrogees,
insurers, underwriters, and any others claiming by, through, under, or in
concert with it, and each of them (collectively, the “Company Releasees”), of
and from any and all claims, obligations, damages, losses, injuries, debts,
rights, rights to payment, rights to equitable remedies, rights to legal or
equitable relief, demands, allegations, counterclaims, cross-claims, contracts,
covenants, agreements, promises, trespasses, torts, tortious conduct, dues,
accounts, bonds, bills, notices, costs, expenses, attorneys’ fees, judgments,
executions, liens, encumbrances, contribution rights, indemnity rights, actions,
causes of action, choses in action, suits, controversies, disputes, vicarious
liability, challenges, and liabilities of any kind or nature whatsoever in law,
equity, or otherwise, whether known or unknown, suspected or unsuspected,
asserted or unasserted, fixed or contingent, matured or unmatured, accrued or
inchoate, which have existed or may have existed or that may yet exist or do
exist, that any of the Lender Releasors at any time had, owned, or held from the
beginning of the world through the Effective Date against any of the Company
Releasees arising under or relating to any matter or thing done, omitted, or
suffered to be done by the Company Releasees arising from, out of, or in any way
connected with: (a) the Original Debt Agreement, the Facility Agreement, or any
other document evidencing the Outstanding Facility Debt (the “Indebtedness
Documents”); and (b) any act, omission, event, or condition that might arguably
create or constitute a breach or default under the Indebtedness Documents
(collectively, the “Lender Released Claims”); provided, however, that, for the
avoidance of doubt, the Company Released Claims shall not include any claims
arising under the Exchange Agreement, including the obligation to pay the
Reimbursable Expenses.
 
5. Covenants Not to Sue. Effective upon the delivery of the Settlement Shares by
the Company in accordance with the Settlement Instructions, the Lender agrees
that it shall not file suit or initiate legal proceedings against any person for
events occurring prior to the date of this Agreement for the collection of the
Outstanding Facility Debt or any claim for relief arising under the Indebtedness
Documents or the obligation evidenced thereby.
 
6. Company Release. Effective upon delivery of the Settlement Shares by the
Company in accordance with the Settlement Instructions, the Company, on behalf
of itself and its successors and assigns, hereby forever waives, releases and
discharges, and hereby covenants not to assert or prosecute, any and all claims
(including, without limitation, cross-claims, counterclaims, rights of setoff
and recoupment), causes of action, demands, suits, costs, expenses and damages
arising out of actions taken under the Indebtedness Documents or any failure to
act under the Indebtedness Documents that it now has or hereafter may have, of
whatsoever nature and kind, whether known or unknown, whether now existing or
hereafter arising, whether arising at law or in equity (the “Company Released
Claims”, and collectively with the Lender Released Claims, the “Released
Claims”), against the Lender (in its capacity as a Lender or in any other
capacity) and any its subsidiaries and affiliates, and each its successors,
assigns, officers, directors, employees, agents, attorneys and other
representatives (collectively, the “Lender Releasees”, and collectively with the
Company Releasees, the “Releasees”), based in whole or in part on facts, whether
or not known, existing on or prior to the Effective Date.
 
 
 

 
 
7. Releases to be Construed Broadly; All Derivative Claims Released. The parties
hereto intend and agree that the releases provided hereunder shall be construed
to the broadest extent permitted by law and, to the extent permitted by law,
that the scope of the releases shall be expanded for the benefit of the parties
and the identified Releasees to the extent that, at any time after the Effective
Date, the law is clarified or changed to permit such a broader construction. To
the extent this Agreement and the releases hereunder become effective, (a)
neither the Lender nor any person claiming by, through, or under the Lender may
pursue any Company Released Claims against the Company Releasees, and (b)
neither the Company nor any person claiming by, through, or under the Company
may pursue any released claims against the Lender Releasees. Among other things,
no party, equity holder, or other party in privity with Lender or the Company,
respectively, may assert any claims against the Company Releasees or the Lender
Releasees, as applicable: (x) that might be characterized as “derivative” of the
rights or claims of Lender or the Company, as applicable; or (y) that arise from
or relate to the Indebtedness Documents.
 
8. Unknown or Undiscovered Claims. The parties acknowledge that: (a) they may
subsequently discover facts in addition to, or different from, those that they
now know or believe to be true with respect to the Released Claims; and (b) they
may have sustained or may yet sustain damages, costs, or expenses that are
presently unknown and that relate to those claims. The parties acknowledge,
however, that they have negotiated, agreed upon, and entered into this Agreement
with full knowledge of these possibilities and agree that, notwithstanding the
provisions of California Civil Code Section 1542, or by any law of any state or
territory of the United States or other jurisdiction, or principle of common
law, which is similar, comparable or equivalent to Section 1542 of the
California Civil Code (“Comparable Laws”), this Agreement shall not be affected
in any manner whatsoever if any of these possibilities comes to pass, and it is
intended to release all claims, including those that are unknown or unsuspected.
In entering into this Agreement, each party expressly waives any rights or
benefits under Section 1542 of the California Civil Code or Comparable Laws with
respect to the Released Claims, which provides as follows:
 
A general release does not extend to claims that the Company does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
 
9. Termination. This Agreement shall automatically be terminated if the
Effective Date of the Exchange does not occur on or before December 31, 2017.
 
10. Costs. Except as otherwise expressly set forth in the Exchange Agreement,
each party shall pay his or its own costs and expenses incurred or to be
incurred by each in negotiating and preparing this Agreement and in closing and
carrying out the transactions contemplated by this Agreement.
 
11. Notices. Any notice, demand, request, or other communication permitted or
required under this Agreement shall be in writing and shall be deemed to have
been given as of the date so delivered, if personally delivered; as of the date
so sent, if transmitted by facsimile and receipt is confirmed by the facsimile
operator of the recipient; as of the date so sent, if sent by electronic mail
and receipt is acknowledged by the recipient; and one day after the date so
sent, if delivered by overnight courier service, addressed as follows:
 
If to the Company:
 
 
Track Group, Inc.
1215 W. Lakeshore Drive
Romeoville, IL 60446
Attn: Peter Poli, CFO
Telephone: 877-260-2010 ext. 4016;
Email: peter.poli@trackgrp.com
 
 
 

 

 
 
With a copy to:
 
Disclosure Law Group, a Professional Corporation
600 West Broadway, Suite 700
San Diego, CA 92101
Telephone: 619-272-7062
Attention: Daniel W. Rumsey
Email: drumsey@disclosurelawgroup.com
 
If to the Lender:
 
Conrent Invest S.A.
2-4, avenue Marie-Thérèse
L-2132 Luxembourg
Grand Duchy of Luxembourg
Telephone : +352 621179815
Attention : Bernd Schmitz
Email: bernd.schmitz@simplex.lu
 
Notwithstanding the foregoing, service of legal process or other similar
communications shall not be given by electronic mail and will not be deemed duly
given under this Agreement if delivered by such means. Each party, by notice
duly given in accordance herewith, may specify a different address for the
giving of any notice hereunder.
 
12. Entire Agreement. This Agreement, the Exchange Agreement, together with the
documents to be delivered pursuant hereto and thereto, represent the entire
agreement between the parties relating to the subject matter hereof. There are
no other courses of dealing, understanding, agreements, representations, or
warranties, written or oral, except as set forth herein.
 
13. Amendment or Waiver. Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Effective Date, this Agreement
may be amended by a writing signed by all parties hereto, respecting any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance thereof may be extended by a writing signed
by the party or parties for whose benefit the provision is intended.
 
14. Form of Execution; Counterparts. A valid and binding signature hereto or on
any notice or demand hereunder may be in the form of a manual execution or a
true copy made by photographic, xerographic, conversion to portable document
format (pdf), or other electronic process that provides similar copy accuracy of
a document that has been executed, and such electronic signature or record shall
be of the same legal effect, validity, or enforceability as a manually executed
signature. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall be but a
single instrument.
 
15. Governing Law. This Agreement shall be governed by, and construed under and
in accordance with, the laws of the state of Delaware without giving effect to
any choice or conflict of law provision or rule (whether the state of Delaware
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the state of Delaware.
 


 
 
 
16. Interpretation. Section headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement. Except when the context clearly requires to the contrary: (a)
the word “or” shall not be applied in its exclusive sense, unless the context
otherwise requires; (b) instances of gender or entity-specific usage (e.g.,
“his,” “her,” “its” or “individual”) shall not be interpreted to preclude the
application of any provision of this Agreement to any individual or entity; and
(c) “including” shall mean that the items listed are illustrative, without any
implication that all or even most of the components are mentioned.
 
17. Securitisation Act 2004. The Company acknowledges and accepts that the
Lender (i) is subject to the Securitisation Act 2004 and (ii) has created the
compartment Safety 2 in respect of the Notes (as defined in the Exchange
Agreement) to which all assets, rights, claims and agreements relating to the
Notes have been and will be allocated. The Company also acknowledges and accepts
that is has only recourse to the assets of the compartment Safety 2 and not to
the assets allocated to any other compartments created by the Lender or any
other assets of the Lender. The Company further acknowledges and accepts that
once all the assets allocated to the compartment Safety 2 have been realised, it
is not entitled to take any further steps against the Lender to recover any
further sums due and the right to receive any such sum shall be extinguished.
The Company accepts not to attach or otherwise seize the assets of the Lender
allocated to the compartment Safety 2 or to other compartments of the Lender or
other assets of the Lender. In particular, the Company shall not be entitled to
petition or take any other step for the winding-up, the liquidation or the
bankruptcy of the Lender or any similar insolvency related proceedings. In the
case of discrepancy between this Clause 17 and any other provision of this
Agreement, this Clause 17 shall prevail.
 
 
[The Remainder of Page Intentionally Left Blank]
 

 
 

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 
 
COMPANY:
 
TRACK GROUP, INC.
 
By: ______________________ Name: Guy Dubois
 
Title: Chief Executive Officer Chairman of the Board
 
 
 
LENDER:
 
CONRENT INVEST, S.A. ACTING IN RESPECT OF ITS COMPARTMENT SAFETY 2
 
By: ____________________ Name: H.B. Schmitz
 
Title: Sole Director
 
 


 

 
 
EXHIBIT B
 
REPRESENTATIONS TO BE INCLUDED IN NOTEHOLDER AGREEMENTS
 
1.
The Noteholder hereby represents and warrants to the Lender as follows: 
 
a.
The Noteholder recognizes that an investment in the Shares in connection with
the Exchange involves a high degree of risk. Such risks include, but are not
limited to, the risks associated with the the business of the Company, as more
particularly set forth in the Company’s Annual Report on Form 10-K, Quarterly
Reports on Form 10-Q and other filings with the Securities and Exchange
Commission (the “Company SEC Filings”) which have been made available to the
Noteholder.
 
b.
The Noteholder is not a “U.S. Person” as such term is defined in Rule 902(k) of
Regulation S under the Securities Act of 1933, as amended (the “Securities
Act”), and is not acquiring the Shares for a U.S. person.
 
c.
The Noteholder hereby acknowledges and represents that: (a) the Noteholder is a
highly sophisticated investor with extensive knowledge and experience in
business and financial matters, prior investment experience, including
investment in securities that are non-listed, unregistered and/or not traded on
a national securities exchange, (b) the Noteholder is capable of evaluating
independently, and has evaluated independently the merits, risks and suitability
of the potential purchase of the Securities and is able to bear the economic
risk inherent in an investment in the Exchange Securities, and (c) the
investment in the Shares by the Noteholder are for such Noteholder’s own account
and not with a present view towards the public sale or distribution thereof,
except pursuant to sales registered or exempted from registration under the
Securities Act.
 
d.
The Noteholder has carefully reviewed the Company’s SEC Filings and all exhibits
thereto and has had access to such financial and other information concerning
the Company and the Exchange Securities as it has deemed necessary in connection
with its decision to purchase the Exchange Securities, including an opportunity
to ask questions of and receive answers from duly authorized officers or other
representatives of the Company regarding the terms and conditions of this
[Noteholder Agreement] and about the Company.
 
e.
To the extent necessary, the Noteholder has obtained professional advice
regarding the investment, tax and legal merits and consequences of its decision
to purchase the Exchange Securities.
 
f.
At the time of execution of this [Noteholder Agreement], the Noteholder was
located outside of the United States within the meaning of Regulation S under
the Securities Act (“Regulation S”) and did not learn of the Exchange through
any “Directed Selling Efforts” as such term is defined in Regulation S.
 
g.
The Noteholder hereby acknowledges that the Exchange has not been reviewed or
approved by the SEC or any United States state regulatory authority and the
Exchange will be consummated pursuant to the exemption from the registration
requirements of the Securities Act under Regulation S. The Noteholder
understands that neither the Exchange Securities have not been and will not be
registered under the Securities Act or or under the securities
 
 
 
 


 

 
 
laws of any state or political sub-division of the United States and understands
that the Exchange Securities may not be sold, pledged, assigned or otherwise
transferred or disposed of other than in an “Offshore Transaction” (as such term
is defined under Regulation S) to or for the account or benefit of any person
who is not a “U.S. person” (as defined in Attachment I hereto) or in a
transaction that is exempt from, or not subject to, the registration
requirements of the Securities Act.
 
h.
The Noteholder hereby acknowledges and agrees that (i) during the six month
period commencing on the date of the consummation of the Exchange it will only
resell the Exchange Securities in transactions that are exempt from, or not
subject to, the registration requirements of the Securities Act or any
applicable state securities laws, and (ii) that it will not engage in any
hedging transaction with respect to the Exchange Securities.
 
i.
The Noteholder acknowledges and agrees that the Exchange Securities shall bear
the following legend:
 
“THE EXCHANGE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE OR POLITICAL
SUB-DIVISION OF THE UNITED STATES. NEITHER SUCH SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF OTHER THAN IN AN “OFFSHORE TRANSACTION” (AS
SUCH TERM IS DEFINED UNDER REGULATION S) TO OR FOR THE ACCOUNT OR BENEFIT OF ANY
PERSON WHO IS NOT A “U.S. PERSON” (AS DEFINED IN ATTACHMENT I HERETO) OR IN A
TRANSACTION THAT IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.”
 
The Noteholder is aware that the Company will make a notation in its appropriate
records with respect to the restrictions on the transferability of such Exchange
Securities or instruct its transfer agent to that effect.
 
j.
Any transfer of Exchange Securities in violation of the restrictions set forth
in clause (i) above will be void ab initio and of no legal effect whatsoever.
Accordingly, any purported transferee of any legal or beneficial ownership
interest in any Exchange Securities in such a transaction will not be entitled
to any rights as a legal or beneficial owner of such interest in such Exchange
Securities. The Issuer shall have the right at any time after becoming aware
that any legal or beneficial ownership interest in any Exchange Securities is
held by a U.S. person to require such U.S. person to sell such interest to (i)
an affiliate of the Issuer (to the extent permitted by applicable law); or (ii)
a person who is a non-U.S. person.
 
 

 
 
k.
The Noteholder represents that the Noteholder has full power and authority
(corporate, statutory and otherwise) to execute and deliver this [Noteholder
Agreement] and to consummate the Exchange. Once executed and delivered by all
parties hereto, this [Noteholder Agreement] will constitute the legal, valid and
binding obligation of the Noteholder, enforceable against the Noteholder in
accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies, and
tolimitations of public policy.
 
l.
If the Noteholder is a corporation, partnership, limited liability company,
trust, employee benefit plan, individual retirement account, Keogh Plan, or
other tax-exempt entity, it is authorized and qualified to invest in the Company
and the person signing this [Agreement] on behalf of such entity has been duly
authorized by such entity to do so.
 
 
 
 
 

 
 
EXHIBIT C
 
FORM OF EXCHANGE NOTICE
 
 
 
Conrent Invest S.A.
acting in respect of its compartment Safety 2 2-4, avenue Marie-Thérèse
L-2132 Luxembourg
 
Grand Duchy of Luxembourg Attn: Bernd Schmitz
 
Re:                    
[INSERT DESCRIPTION OF NOTES] (the “Notes”)
 
You (a “Noteholder” and together with the other holders of Notes, the
“Noteholders”) are hereby given notice, in connection with the Notes issued by
Conrent Invest S.A., a public limited liability company (société anonyme),
incorporated under the laws of the Grand Duchy of Luxembourg, having its
registered office at 2-4, avenue Marie-Thérèse, L-2132 Luxembourg, Grand Duchy
of Luxembourg and registered with the Luxembourg trade and companies register
(registre de commerce et des sociétés, Luxembourg) under number B170360, being
subject as an unregulated undertaking to the Luxembourg act dated 22 March 2004
on securitization, as amended (the “Securitisation Act 2004”) and acting in
respect of its compartment “Safety 2” (the “Notes Issuer”), that, in accordance
with article 94-3 of the Luxembourg act dated 10 August 1915 on commercial
companies, as amended, the holders of the Notes, have approved at a meeting of
the Noteholders held on, 201, (i) the exchange of the Notes for shares of Series
A Convertible Preferred Stock of Track Group, Inc. (the “Issuer”) (the “Track
Preferred Stock”), effective as of                      , 2017 (the “Exchange
Date”) (the “Exchange”) and (ii) the amendment and restatement of the terms and
conditions of the Notes (the “Amended and Restated Conditions”).
 
As a result of the Exchange, each Note, including principal and accrued interest
thereon through the Exchange Date held by a Consenting Noteholder that has
communicated its account details to the Notes Issuer in connection with the
Exchange shall, subject to certain conditions, be exchanged for the appropriate
number of shares of Track Preferred Stock.
 
Noteholders that have not provided their account details to the Notes Issuer in
connection with the Exchange will be able to obtain the Track Preferred Stock by
exercising a relevant option under the Amended and Restated Conditions as
provided therein.
 
In connection with the Exchange, you are hereby notified as follows:
 
a. An investment in the Track Preferred Stock in connection with the Exchange
involves a high degree of risk. Such risks include, but are not limited to, the
risks associated with the business of the Issuer, as more particularly set forth
in the Issuer’s Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, and
other filings (“Issuer SEC Filings”) with the U.S. Securities and Exchange
Commission (the “SEC”), which Issuer SEC Filings are available for inspection by
each Noteholder at:
https://www.sec.gov/cgi-bin/browse-edgar?company=track+group&owner=exclude&action=getcompany
 
b. The Track Preferred Stock has not been and will not be registered under the
United States Securities Act of 1933, as amended (the “Securities Act”), or
under the securities laws of any state or political sub-division of the United
States. The Track Preferred Stock is being offered and sold in reliance on an
exemption from the registration requirements of the Securities Act pursuant to
Regulation S. Accordingly, the Track Preferred Stock nor any interest or
participation therein may be reoffered, sold, assigned, transferred, pledged,
encumbered or otherwise disposed of except in an “Offshore Transaction” (as such
term is defined under Regulation S) to or for the account or benefit of any
person who is not a “U.S. person” (as defined in Attachment I hereto) or in a
transaction that is exempt from, or not subject to, the registration
requirements of the Securities Act;
 
c. Any transfer of Track Preferred Stock in violation of the restrictions set
forth in clause b. above will be void ab initio and of no legal effect
whatsoever. Accordingly, any purported transferee of any legal or beneficial
ownership interest in any Track Preferred Stock in such a transaction will not
be entitled to any rights as a legal or beneficial owner of such interest in
such Track Preferred Stock. The Issuer shall have the right at any time after
becoming aware that any legal or beneficial ownership interest in any Track
Preferred Stock is held by a U.S. person to require such U.S. person to sell
such interest to (i) an affiliate of the Issuer (to the extent permitted by
applicable law); or (ii) a person who is a non-U.S. person; and
 
d. The Track Preferred Stock has not been approved or disapproved by the SEC or
any other regulatory agency in the United States, nor has the SEC or any other
regulatory agency in the United States passed upon the accuracy or adequacy of
this document or the merits of the Track Preferred Stock.
 
Pursuant to article [l] of the Amended and Restated Conditions, please contact
Bernd Schmitz in order to receive your Track Preferred Stock.
 
 
Dated                                , 2017.
 
Conrent Invest S.A.
 
Name:
 
Title:
 
 

 
 
ATTACHMENT 1
to
 
Form of Exchange Notice
 
Set forth below is the text of Rule 902(k)(1) of Regulation S, which defines
"U.S. person" as used in this Form of Exchange Notice.
 
(k)
U.S. Person.
 
(1)
"U.S. person" means:
 
(i)
Any natural person resident in the United States;
 
(ii)
Any partnership or corporation organized or incorporated under the laws of the
United States;
 
 
(iii)
Any estate of which any executor or administrator is a U.S. person;
 
(iv)
Any trust of which any trustee is a U.S. person;
 
 
(v)
Any agency or branch of a foreign entity located in the United States;
 
 
(vi)
Any nondiscretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;
 
 
(vii)  
Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and
 
 
(viii)
Any partnership or corporation if: (A) organized or incorporated under the laws
of any foreign jurisdiction; and (B) formed by a U.S. person principally for the
purpose of investing in securities not registered under the 1933 Act, unless it
is organized or incorporated, and owned, by accredited investors (as defined in
Rule 501(a)) who are not natural persons, estates or trusts.
 
